            Case 1:18-cv-11989-RA Document 15 Filed 03/08/19 Page 1 of 1
                                                                              USDC-SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              DOC#:
                                                                              DATE FILED:        3/ ~ /1
                                                                                                         I

 CANDI STATON PRODUCTION, INC.,

                                  Plaintiff,
                                                                         No. 18-CV-11989 (RA)
                            V.
                                                                        ORDER OF REFERENCE
 WARNER BROS. RECORDS INC.,

                                  Defendant.


RONNIE ABRAMS, United States District Judge:

         This action is referred to Magistrate Judge Freeman for the following purpose:

         General Pretrial (includes scheduling,                    Consent under 28 U.S.C. § 636(c) for all
         discovery, non-dispositive pretrial motions,              purposes (including trial)
         and settlement)
         Specific Non-Dispositive Motion/Dispute:                  Consent under 28 U.S.C. § 636(c) for limited
                                                                   purpose (e.g., dispositive motion, preliminary
                                                                   injunction)
                                                                   Purpose:
         If referral is for discovery disputes when the            Habeas Corpus
         District Judge is unavailable, the time period of
         the referral:

 X       Settlement

         Inquest After Default/Damages Hearing
                                                                   Social Security

                                                                   Dispositive Motion (i.e., motion requiring a
                                                                   Report and Recommendation)
                                                                   Particular Motion:



SO ORDERED.

Dated:      March 8, 2019
            New York, New York

                                                             Ro~ie Abrams
                                                             United States District Judge
